Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 12/08/2022 has been entered. Claims 1-18 and 20-21 are now pending in the application. Claims 1-2, 9, 11-12, 15 and 20 have been amended, claim 19 has been canceled and new claim 21 has been added by the Applicant. Previous objection to drawings has been withdrawn in light of Applicant’s submission of replacement drawing which is entered. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based from Provisional Application 62621967, filed 01/25/2018, from Provisional Application 62625600, filed 02/02/2018, from Provisional Application 62682671, filed 06/08/2018, from Provisional Application 62688694, filed 06/22/2018, from Provisional Application 62703147, filed 07/25/2018, from Provisional Application 62711036, filed 07/27/2018, from Provisional Application 62753716, filed 10/31/2018, from Provisional Application 62760320, filed 11/13/2018 and claims priority from Provisional Application 62780077, filed 12/14/2018, from Provisional Application 62782664, filed 12/20/2018, and from Provisional Application 62785593, filed 12/27/2018.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications Nos. 62621967, filed 01/25/2018, 62625600, filed 02/02/2018, 62682671, filed 06/08/2018, 62688694, filed 06/22/2018, 62703147, filed 07/25/2018, 62711036, filed 07/27/2018, 62753716, filed 10/31/2018, 62760320, filed 11/13/2018 , 62782664, filed 12/20/2018, and 62785593, filed 12/27/2018 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically the claimed subject matter involving optical member driving mechanism  with a carrier carrying an optical member with an optical axis; a base, wherein the carrier is movably connected to the base; and a first driving assembly driving the carrier to move relative to the base, wherein the first driving assembly comprises a driving coil disposed on the carrier, and a direction of a winding axis of the driving coil is different from a direction of the optical axis, wherein the carrier has an abutting surface facing and in direct contact with the driving coil, and in the direction of the optical axis, a maximum size of the abutting surface is greater than a maximum size of the driving coil, and as detailed in Figs. 332-344 and related descriptions of the instant application is not supported and described in provisional applications recited above. Therefore, the priority benefit applies to Provisional Application 62780077, having priority date of 12/14/2018. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes. The replacement drawings for Fig. 333 have been entered. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the amended claim 1 now recites the new limitation regarding the carrier comprises a positioning column protruding from the abutting surface, the driving coil at least partially surrounds the positioning column, where “a thickness of the positioning column from the abutting surface is greater than a thickness of the driving coil in the direction of the winding axis” However, this limitation is not adequately supported in the original specification or the drawings. Figure 333 shows similar difference in the thicknesses, but according to the specification figure 333 is a cross-sectional view of the schematic perspective view illustrating the optical member driving mechanism, which not to scale. Hence proportions of features in a drawing are not evidence of actual proportions (see MPEP §2125 sec. II). The original specification, does not disclose or discuss any features related to the above limitation. Applicant has not pointed out where and how is the new claim limitation is supported, nor does there appear to be a written description of the claim limitation noted above in the application as filed.  Therefore the support for the limitation is not apparent, and the limitation is not supported (see MPEP 2163.04, Sec. I). 
Claims 2-14 depend on claim 1 and therefore inherit the same deficiency. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites the new limitation regarding the carrier comprises a positioning column protruding from the abutting surface, the driving coil at least partially surrounds the positioning column, where “a thickness of the positioning column from the abutting surface is greater than a thickness of the driving coil in the direction of the winding axis” in the last three lines. However, this limitation is confusing because it is not supported in the original specification, while the drawings only show schematic views and are not to scale, such that proportions of features in figures are not evidence of actual proportions, and therefore it is unclear to what extent does one thickness need to be greater or different that the other recited thickness, does imperfections and tolerances in thickness elements account for such differences or not? And can the assembly imperfections  result in such thickness differences? The above limitation will be treated broadly, such that thickness of the positioning column from the abutting surface can greater or infinitesimally than a thickness of the driving coil, including due to surface imperfections and tolerances in thicknesses. It is suggested to amend the claim and provide explanations in order to remove the new matter and indefiniteness issues. 
Claims 2-14 depend on claim 1 and therefore inherit the same deficiency. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (hereafter Liu) US 20180213131 A1. 

In regard to intendent claim 1, Liu teaches (see Figs. 1-11) an optical member driving mechanism (lens driving module 1, 2,2’, 3,3’, Abstract, paragraphs [02, 04-22, 42-49, 52-58, 62-63], as depicted in e.g. Figs. 2, 4, 6, 8-9, 11) comprising:  
2a carrier carrying an optical member with an optical axis (holder 20 with receiving space 21 for optical lens having an optical axis O along Z-axis, see Abstract, paragraphs [42-49, 52-58], Figs. 2, 8, 11);  
3a base (main body 11, base 10, casing, paragraphs [42-49, 52-58], Figs. 2, 8, 11), wherein the carrier is movably connected to the base (i.e. as 20 is movably connected to 10 via elastic elements 40, 50, e.g. paragraphs [42-49, 52-58]); and  
4a first driving assembly driving the carrier to move relative to the base (electromagnetic drive assembly with coils C and magnets M, moving 20 relative to base, paragraphs [42-49, 52-58]), 5wherein the first driving assembly comprises a driving coil disposed 6on the carrier (C disposed on 20, paragraphs [42-49, 52-58], Figs. 2,4,6 8) , and a direction of a winding axis of the driving coil is 7different from a direction of the optical axis (i.e. as winding direction of coil(s) in e.g. Y-direction is perpendicular to optical axis O in Z-direction, as depicted in Figs. 2,4,6 8, paragraphs [42-44, 52-53]), 
8wherein the carrier has an abutting surface facing and in direct contact with the 9driving coil (as abutting surfaces on sides of 20 with fixing protrusions for coils C, as depicted in Figs. 2,4,6 8, paragraphs [42-44, 52-53]), and in the direction of the optical axis, a maximum size 10of the abutting surface is greater than a maximum size of the driving 11coil (as depicted in Figs. 2, 3A the maximum size of abutting surface in greater than maximum size of C in O-axis, Z-direction, paragraphs [42-48, 52-55]), 
and wherein the carrier comprises a positioning column protruding from the abutting surface (i.e. positioning columns i.e. fixing protrusions on abutting surfaces on sides of 20 as depicted in Figs. 2-4,6,8, paragraphs [42-48, 52-58]), the driving coil at least partially surrounds the positioning column (i.e. as C are mounted on positioning columns  as depicted in Figs. 2-4,6,8, paragraphs [42-48, 52-58]), and a thickness of the positioning column from the abutting surface and a thickness of the driving coil in the direction of the winding axis (i.e. as thickness of positioning column/fixing protrusion(s) and thickness of coil C in winding direction e.g. along Y axis, as depicted in Figs. 2A-B, and 3A, paragraphs [42-48, 52-58]).
But Liu discloses the claimed invention but does not show that thickness of the positioning column from the abutting surface is greater than a thickness of the driving coil (as depicted in Figs. 3A and 2A-B the thickness of coil C and fixing protrusion(s) is roughly the same). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thicknesses of fixing protrusion to be just slightly greater than thickness of the coil (C) to provide support for disposing and assembly of coil to the holder (2, paragraphs [43-44, 49-50]), and  since the claimed difference in thicknesses and the prior art difference in thicknesses are infinitesimally close one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In addition, it would have been an obvious matter of choice to adjust the thicknesses of fixing protrusion to be just slightly greater than thickness of the coil (C) to provide support for disposing and assembly of coil to the holder (2, paragraphs [43-44, 49-50]), since such a modification would have involved a mere change in relative dimensions of the component(s) of the claimed device. A change relative dimensions is generally recognized  as being within the level of ordinary skill in the art, as it is held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 sec. IV; Note also the issues regarding the new amendment and interpretation given in 112 sections above). 
1 Regarding claim 2, Liu teaches (see Figs. 1-11) that the 2 abutting 4surface has a first edge and a second edge parallel to the first edge, the extending 5direction of the first edge and the second edge is different from the direction of the 6optical axis (i.e. as edges of abutting surface extending in X direction, depicted in Figs. 2-4,6,8), the positioning column is located between the first edge and the second 7edge as viewed along the direction of the winding axis (as depicted Figs. 2, 4,6), and a minimum distance 8between the positioning column and the first edge is different from a minimum 9distance between the positioning column and the second edge (i.e. as depicted for one of the top and another of the bottom edges extending in X-direction of the abutting surface, as depicted in Figs. 2-4,6,8, paragraphs [42-48, 52-58).  
1 Regarding claim 3, Liu teaches (see Figs. 1-11) the 2first driving assembly further comprises a first driving magnetic member and a second 3driving magnetic member (as first driving assembly includes magnets M, where magnetic member M includes first and second (top and bottom) driving member that are vertically stacked as depicted Figs. 2,4,6, and especially in Fig. 8), the first driving magnetic member and the second driving 4magnetic member are arranged along a line that is perpendicular to the winding axis 5and face the driving coil (as top and bottom member of magnet M are stacked vertically in Z direction perpendicular to winding axis direction e.g. Y-direction as depicted in Fig. 8), a magnetic pole of the first driving magnetic member is opposite to a magnetic pole of the second driving magnetic member (as magnet M in Fig. 8 includes top magnet and bottom magnet each having N and S pole, where a pole of the top magnet is opposite to a pole of the bottom magnet due to vertical arrangement of the top and bottom magnet, as best depicted in Fig. 8A), and in a direction 282Client's No.:To T 9198-A26397C1US/Final/Johnny/Dean 7that is perpendicular to the winding axis (X-direction), a size of the first driving magnetic member 8is different from a size of the second driving magnetic member (i.e. as due to trapezoidal shape of M, e.g. the length of outer edge of bottom magnet is different than length of inner edge of top magnet in X-direction, see Figs. 2,8, paragraphs [42-48, 52-58).  
1 Regarding claim 4, Liu teaches (see Figs. 1-11) the further 2comprising:  
3a frame fixedly disposed on the base (i.e. as sidewalls 30R of casing 30,30a,b and protrusions 12 disposed on base 11, 10, paragraphs [43-47,53-58]), wherein the first driving assembly is 4partially disposed on the frame (as e.g. magnets M are disposed on 30,30a,b e.g. in recesses 31, between protrusions 12, as depicted in Figs. 2, 5-6, 8-9). Liu in example of Figs. 2-9 does not explicitly disclose 5a magnetically permeable plate, connected to the frame, facing the first driving 6assembly (casing 30,a.b, and protrusions 12 and facing the first electromagnetic driving assembly magnet M, coil(s) C, Figs. 2-9). However, Liu teaches in similar lens driving module 3, 3’ such magnetically permeable plate, connected to the frame, facing the first driving 6assembly (as magnetically permeable plate, element GM connected to casing 30c and facing electromagnetic driving assembly with magnets M and coils, see Fig. 11, paragraphs [62-63], so to concentrate magnetic forces of the magnetic elements M in a predetermined direction to enhance the magnetic forces for moving the holder, to increase mechanical strength of the casing and help the driving module to dissipate heat). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply magnetically permeable plate element  connected to the frame and facing the first driving 6assembly according to example embodiment of Liu to example of figs. 2-9 of Liu in order to concentrate magnetic forces of the magnetic elements M in a predetermined direction to enhance the magnetic forces for moving the holder, to increase mechanical strength of the casing and help the driving module to dissipate heat (see Liu, paragraphs [62-63). 
1 Regarding claim 5, Liu teaches (see Figs. 1-11), further 2comprising a first bonding material, the base further comprises an embedded 3member embedded in the base, and the magnetically permeable plate is fixedly 4connected to the embedded member (i.e. as base and casing e.g. 30c comprises embedded member as groove 30c4 embedded in ribs 30c3, paragraph [62], Figs. 11) but is silent about comprising first bonding material and that permeable plate is fixed via the first bonding material. However, Liu discloses that boding material, as adhesive bonding or glue is used to fix and hold casing and base parts and is applied to grooves of casing, see e.g. paragraphs [9, 12-15, 45-50, 64]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply adhesive bonding, glue as first bonding to fix permeable plate to embedded groove, as per teaching of Liu, in order that the casing, base and other parts, e.g. permeable plate can be firmly assembled, (paragraphs 9, 12-15, 45, 48, 64]).
1 Regarding claim 6, Liu teaches (see Figs. 1-11), further 2comprising an elastic member (elastic element 40, 50, paragraphs [43- 46, 49-51]), wherein the carrier is movably connected to the base 3via the elastic member (as 20 is movably connected to 10 via 40, 50, paragraphs [43- 46, 49-51], Figs. 2-4, 6, 8), and the elastic member comprises: 
4a movable portion fastening end fixedly connected to the carrier (e.g. connecting portion 52 connected to 22 of 20, and equivalents of 40 connected to 20, paragraphs [45-44, 49-50]);  
5a fixed portion fastening end fixedly connected to the base (fixing portion(s) 51 of 50 connected to 121 of 12 of base 10, equivalents of 40 connected to 11 of 10, paragraphs [45-44, 49-50]);and  
6an elastic connecting portion connected to the movable portion fastening end 7and the fixed portion fastening end  (arms L connecting 52 and 51 of 50 and equivalents of 40, paragraphs [45-44, 49-50]), 
8wherein the elastic connecting portion has a first section, a second section, and  9a bending section (i.e. as arm L has first section, second section and bending section between them, as best depicted in Figs. 2A, 4A, paragraphs [45-46]), an angle between the first section and the second section is less 10than or equal to 90 degrees (as angle between first and second section is 90 degrees or less, depicted in Figs. 2A, 4A, paragraphs [45-46]), the bending section is connected to the first section and 11the second section (i.e. as bending section is between and connected to first and second section, depicted in Figs. 2A, 4A, paragraphs [45-46]), and a recess is formed by the bending section, the first section, and  12the second section (i.e. recess shown between first, second and bending sections, depicted in Figs. 2A, 4A, paragraphs [45-46]).  
1Regarding claim 7, Liu teaches (see Figs. 1-11) that the recess has an elongated structure (i.e. recess shown with elongated structure, between first, second and bending sections, depicted in Figs. 2A, 4A, paragraphs [45-46]). 
1Regarding claim 8, Liu teaches (see Figs. 1-11) that the 2bending section has at least one side section located on one side of the recess (i.e. as side section of bending section e.g. closer to fixing portion 51 and recess between them, depicted in Figs. 2A, 4A, paragraphs [45-46]), and a 3width of the recess is greater than or equal to a width of the side section (i.e. as recess width is greater than width of side section, as best depicted in Figs. 2A, 4A, paragraphs [45-46]).  
1 Regarding claim 9, Liu teaches (see Figs. 1-11) further 2comprising:  
3a position sensing assembly (sensing assembly Q, with components P and board F, paragraphs [15-21, 42-43, 52-58]), detecting relative movement between the carrier 4and the base (detecting relative movement between 10 and 20, paragraphs [52-53]), comprising a reference member disposed in a containing space of the 5carrier (e.g.as P2 disposed in containing space on holder 20, paragraphs [53-58]), wherein the containing space has a containing surface towards the reference 6member (i.e. as containing surface on 20 on which P2 is disposed as depicted in Fig. 8-9, and e.g. left corner of 20 in Figs. 2, 4A, paragraphs [53-58]), and the containing space and the reference member partially overlap as 7viewed along a direction that is perpendicular to the optical axis (i.e. as parts of P2 and containing space overlap as P2 is disposed in space of 20, as depicted in Fig. 8-9, and e.g. left corner of 20 in Figs. 2, 4A, paragraphs [53-58]), 
8an elastic member (elastic element 40, 50, paragraphs [43- 46, 49-51], Figs. 2-4,6, 8-9), wherein the carrier is movably connected to the base via 9the elastic member (as 20 is movably connected to 10 via 40, 50, paragraphs [43- 46, 49-51], Figs. 2-4, 6, 8), and the elastic member and the containing surface partially 10overlap as viewed along the direction that is perpendicular to the optical axis (i.e. as containing space above or below P2 overlaps with 50 and/or 40 as viewed in directions perpendicular to Z-optical axis O, paragraphs [43- 46, 49-51], as depicted in Figs. 8-9).  
1 Regarding claim 10, Liu teaches (see Figs. 1-11) further 2comprising a position sensing assembly detecting relative movement between the 3carrier and the base (sensing assembly Q, with components P and board F, paragraphs [15-21, 42-43, 52-58], detecting relative movement between 10 and 20, paragraphs [52-53]), wherein the position sensing assembly comprises a reference 4member disposed in a containing space of the carrier (e.g.as P2 disposed in containing space on holder 20, paragraphs [53-58]), wherein the containing space 5has a plurality of openings respectively disposed on upper and lower sides of the 6carrier (i.e. as containing space has opening above and below P2, paragraphs [43- 46, 49-51], as depicted in Figs. 8-9).  
1 Regarding claim 11, Liu teaches (see Figs. 1-11) further 2comprising a position sensing assembly detecting relative movement between the 3carrier and the base (sensing assembly Q, with components P and board F, paragraphs [15-21, 42-43, 52-58], detecting relative movement between 10 and 20, paragraphs [52-53]), wherein the position sensing assembly comprises a position 4sensor disposed on the carrier (i.e. as P2 on part of abutting side surface of 20, Figs. 8-9), and the driving coil surrounds the position sensor (i.e. as driving coil(s) C each disposed on its protruding column/fixing protrusion, and that surround P2 from left and right sides as depicted in Figs. 8, 9), and wherein the carrier (2)  further comprises another positioning column protruding from the abutting surface (i.e. as other of each i.e. two protruding column/fixing protrusion with coil(s) C disposed on it on the left and right sides, as depicted in Figs. 8, 9) , and the position sensor is disposed between the positioning column and the another positioning column (i.e. as P2 is disposed between the two protruding columns/fixing protrusions of driving coil(s) C that surround P2 from left and right sides as depicted in Figs. 8, 9),
1 Regarding claim 12, Liu teaches (see Figs. 1-11) that 2in a direction that is perpendicular to the abutting surface (i.e. in Y or X direction(s)), a distance 4between a top end of the positioning column and the abutting surface is greater than a 5distance between a top end of the position sensor and the abutting surface (i.e. as best understood, due to thickness of coil C on positioning column being greater than thickness of P2 on abutting surface, as best depicted in Figs. 8A, 9 and 3A).  
1 Regarding claim 13, Liu teaches (see Figs. 1-11) that  2the carrier further comprises a plurality of positioning columns (as plurality of  positioning columns on abutting surface of 20 fixing coils C, depicted in Figs. 2-4,6,8, paragraphs [42-48, 52-58]), and a center 3connecting line of the positioning columns passes through the position sensor as 4viewed along a direction that is perpendicular to the optical axis (i.e. as best understood given the disclosed drawings, in at least as projection side view the centerline connecting positioning columns passes P2 since it is positioned at about same height as positioning columns, as best depicted in 8A, 9, 3A-B).  
1 Regarding claim 14, Liu teaches (see Figs. 1-11) further 2comprising:  3a first bonding material fixedly connected to the position sensor and the 4carrier (i.e. as the carrier/holder 20 having on its side fixed sensor P2,  is fixedly connected with adhesive bonding to e.g. right connecting portion 52, paragraphs [45, 53-58], Figs. 4, 8A, 9); and  5a second bonding material fixedly connected to the position sensor and the 6carrier (i.e. as the carrier/holder 20 having on its side fixed sensor P2,  is fixedly connected with adhesive bonding or glue, resin to e.g. left  connecting portion 52, paragraphs [45,47, 53-58], as depicted in Figs. 4, 8A, 9; note as best understood the limitations do not recited that bonding material is fixedly (directly) connecting the position sensor to the 4carrier, or that the first/second bonding materials are different in some way).  


Allowable Subject Matter

The following is an examiner’s statement for allowable subject matter:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 15, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
	1 In regard to intendent claim 15, Liu teaches (see Figs. 1-11) an optical member driving mechanism (lens driving module 1, 2,2’, 3,3’, Abstract, paragraphs [02, 04-22, 42-49, 52-58, 62-63], as depicted in e.g. Figs. 2, 4, 6, 8-9, 11) comprising:  
2a carrier carrying an optical member with an optical axis (holder 20 with receiving space 21 for optical lens having an optical axis O along Z-axis, see Abstract, paragraphs [42-49, 52-58], Figs. 2, 8, 11);  
3a base (base 10, paragraphs [42-49, 52-58], Figs. 2, 8, 11), wherein the carrier is movably connected to the base (i.e. as 20 is movably connected to 10 via elastic elements 40, 50, e.g. paragraphs [42-49, 52-58]); and  
4a first driving assembly driving the carrier to move relative to the base (electromagnetic drive assembly with coils C and magnets M, moving 20 relative to base, paragraphs [42-49, 52-58]), 5wherein the first driving assembly comprises a driving coil disposed 6on the carrier (C disposed on 20, paragraphs [42-49, 52-58], Figs. 2,4,6 8) , and a direction of a winding axis of the driving coil is 7different from a direction of the optical axis (i.e. as winding direction of coil(s) in e.g. Y-direction is perpendicular to optical axis O in Z-direction, as depicted in Figs. 2,4,6 8, paragraphs [42-44, 52-53]); 
8a position sensing assembly (Q, paragraphs [52-58]), comprising a position sensor (alignment components P e.g. P1, P2, paragraphs [53-58]), detecting relative 9movement between the carrier and the base (sensing assembly Q, with components P and casing with board F and connected to external circuit, paragraphs [15-21, 42-43, 52-58], detecting relative movement between 10 and 20, paragraphs [52-53]); and  
10a circuit board electrically connected to the position sensing assembly (i.e. as casing 30, 30a,b  with board F connected to P, also circuit board of Hall sensor P (one of P1, P2),  as depicted in Figs. 8-9, paragraphs [42-43, 52-58]), 11wherein the position sensor is disposed on the circuit board (as P is disposed on circuit part F, as depicted in Figs. 8-9), and the driving coil is 12disposed in the circuit board (i.e. as coils C are within the circuit board casing 30a,b with F,  as depicted in Figs. 8-9, paragraphs [52-58]). 
However, regarding claim 15, the prior art taken either singly or in combination fails to anticipate or fairly suggest such an optical member driving mechanism including the specific arrangement where the carrier further comprises a positioning structure protruding from the carrier, and the positioning structure penetrates the circuit board, and  in combination with all other claimed limitations of claim 15. 

With respect to claims 16-21, these claims depend on claim 15 and are allowable at least for the reasons stated supra.


Response to Arguments

Applicant’s arguments with respect to claim(s) claim 1 and it’s dependent claims have been considered but are moot because the new ground of rejection does not rely on the type of rejection and reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Applicant argues on pages 10-11 that the cited prior art of Liu does not disclose the new amended features of claim 1, regarding differences in thicknesses. The Examiner disagrees. With respect to this issue as note in the rejection above, the cited prior art of Liu teaches and renders obvious all limitations of claim 1, as Liu teaches (see Figs. 1-11) an optical member driving mechanism (lens driving module 1, 2,2’, 3,3’, Abstract, paragraphs [02, 04-22, 42-49, 52-58, 62-63], as depicted in e.g. Figs. 2, 4, 6, 8-9, 11) comprising:  
2a carrier carrying an optical member with an optical axis (holder 20 with receiving space 21 for optical lens having an optical axis O along Z-axis, see Abstract, paragraphs [42-49, 52-58], Figs. 2, 8, 11);  
3a base (main body 11, base 10, casing, paragraphs [42-49, 52-58], Figs. 2, 8, 11), wherein the carrier is movably connected to the base (i.e. as 20 is movably connected to 10 via elastic elements 40, 50, e.g. paragraphs [42-49, 52-58]); and  
4a first driving assembly driving the carrier to move relative to the base (electromagnetic drive assembly with coils C and magnets M, moving 20 relative to base, paragraphs [42-49, 52-58]), 5wherein the first driving assembly comprises a driving coil disposed 6on the carrier (C disposed on 20, paragraphs [42-49, 52-58], Figs. 2,4,6 8) , and a direction of a winding axis of the driving coil is 7different from a direction of the optical axis (i.e. as winding direction of coil(s) in e.g. Y-direction is perpendicular to optical axis O in Z-direction, as depicted in Figs. 2,4,6 8, paragraphs [42-44, 52-53]), 
8wherein the carrier has an abutting surface facing and in direct contact with the 9driving coil (as abutting surfaces on sides of 20 with fixing protrusions for coils C, as depicted in Figs. 2,4,6 8, paragraphs [42-44, 52-53]), and in the direction of the optical axis, a maximum size 10of the abutting surface is greater than a maximum size of the driving 11coil (as depicted in Figs. 2, 3A the maximum size of abutting surface in greater than maximum size of C in O-axis, Z-direction, paragraphs [42-48, 52-55]), 
and wherein the carrier comprises a positioning column protruding from the abutting surface (i.e. positioning columns i.e. fixing protrusions on abutting surfaces on sides of 20 as depicted in Figs. 2-4,6,8, paragraphs [42-48, 52-58]), the driving coil at least partially surrounds the positioning column (i.e. as C are mounted on positioning columns  as depicted in Figs. 2-4,6,8, paragraphs [42-48, 52-58]), and a thickness of the positioning column from the abutting surface and a thickness of the driving coil in the direction of the winding axis (i.e. as thickness of positioning column/fixing protrusion(s) and thickness of coil C in winding direction e.g. along Y axis, as depicted in Figs. 2A-B, and 3A, paragraphs [42-48, 52-58]).But Liu discloses the claimed invention but does not show that thickness of the positioning column from the abutting surface is greater than a thickness of the driving coil (as depicted in Figs. 3A and 2A-B the thickness of coil C and fixing protrusion(s) is roughly the same). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thicknesses of fixing protrusion to be just slightly greater than thickness of the coil (C) to provide support for disposing and assembly of coil to the holder (2, paragraphs [43-44, 49-50]), and  since the claimed difference in thicknesses and the prior art difference in thicknesses are infinitesimally close one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In addition, it would have been an obvious matter of choice to adjust the thicknesses of fixing protrusion to be just slightly greater than thickness of the coil (C) to provide support for disposing and assembly of coil to the holder (2, paragraphs [43-44, 49-50]), since such a modification would have involved a mere change in relative dimensions of the component(s) of the claimed device. A change relative dimensions is generally recognized  as being within the level of ordinary skill in the art, as it is held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 sec. IV) Note also the issues regarding the new amendment and interpretation given in 112 sections above. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. US 20200033551 A1 (see Figs. 5, 10 and related descriptions) and Kwon et al. US 20120082442 A1 (see Figs. 1-2 and related descriptions) disclose feature related to the thickness of the positioning column from the abutting surface that is greater than the thickness of the driving coil. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872